NATIONWIDE MUTUAL FUNDS Nationwide Investor Destinations Moderately Conservative Fund Supplement dated June 8, 2011 to the Summary Prospectus dated March 1, 2011 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Summary Prospectus. Effective immediately, an account that is subject to an Automatic Asset Accumulation Plan may be opened to purchase Class A, Class B or Class C shares with no minimum investment, so long as each monthly purchase is at least $50. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
